Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claimed priority to a 371 PCT/EP2017/083782 application filed on 12/20/2017.
It is noted that no copy of the PCT application has been received by the Office. See MPEP 1893.01: under 35 U.S.C. 371 National stage: Commencement, applicant shall submit a copy of International publication.

Claim Objections
3.     Claims 4-13 are objected to because of the following informalities: 
	Claim 4, line 2 “at least two subelements of a row” should be --the at least two magnetically conductive subelements of the at least one row—
	Claim 5, line 2-3, “at least two magnetically conductive subelements of a row” should be – the at least two magnetically conductive subelements of the at least one row—
	Claim 6, line 2, “magnetically conducting element” should be – one magnetically conducting element—
	Claim 7, line 2, “the least one magnetically conducting element—should be – at least one magnetically conducting element—
	Claim 7, line 3, “the secondary winding structure” should be – the at least one secondary winding structure—
	Claim 8, line 3-4, “enclosed by the secondary winding structure” should be – enclosed by the at least one secondary winding structure—
Claim 8, line 3-4, “a subwinding structure of the secondary winding structure” should be – a subwinding structure of  the at least one secondary winding structure—

Claim 10, line 2-3, “a lateral outer magnetically conducting element” should be – the at least one lateral outer magnetically conducting element—
Claim 10, line 2-3, “the lateral outer magnetically conducting element” should be – the at least one lateral outer magnetically conducting element—
Claim 11, line 2-3, “a lateral outer magnetically conducting element” should be – the at least one lateral outer magnetically conducting element—
Claim 12, line 3, “at least one comprises” should be deleted
Claim 12, line 5, “the antenna element” should be – the at least one antenna element-- 
Claim 13, line 7, “the magnetically conducting elements” should be – the at least two magnetically conducting elements—
Claim 13, line 8, “arranging the magnetically conducting element” should be – arranging the lateral outer magnetically conducting element—
Claim 13, line 9, “the set of all” should be – a set of all—
Claim 13, line 11, “one of the magnetically conducting elements” should be – another one of  the at least two magnetically conducting elements—
Claim 13, line 12, “arranging the magnetically conducting element” should be – arranging the inner  magnetically conducting element—
Claim 13, line 13, “a lateral side” should be – the lateral side--
Claim 13, line 15-16, “the at least one lateral outer magnetically conducting element” should be --the lateral outer magnetically conducting element—
Claim 13, line 16-17, “the at least one inner outer magnetically conducting element” should be --the inner magnetically conducting element—
Claim 13, line 17-18, “the at least one inner outer magnetically conducting element” should be --the inner magnetically conducting element—

Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. Claim(s) 1-3, 5, 8-9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covic (US20140239729A1)
With regard to claim 1, Covic teaches a secondary-sided arrangement of at least one secondary winding structure (Fig. 27), wherein the secondary-sided arrangement comprises:
at least one phase line and one secondary winding structure per phase line ( e.g., 42 or 43, Fig. 27, Fig. 27 is a bipolar pad, [0107] teaches in bipolar pad, coil can be tuned at any phase), wherein the secondary-sided arrangement comprises at least two magnetically conducting elements ( e.g., 45-1 , 47-1a, 47-1b, See Examiner labeled Fig. 27 of Covic below);
at least one lateral outer magnetically conducting element (45-1, Fig. 27) and at least one inner magnetically conducting element (e.g., 47-1a, Fig. 27);

a length of the at least one inner magnetically conducting element (47-1a, Fig. 27)is smaller than a length of the at least one lateral outer magnetically conducting element (e.g., 45-1, Fig. 27)  ( Fig. 27, the length of 47-1a is smaller than the length of 45-1)

    PNG
    media_image1.png
    448
    747
    media_image1.png
    Greyscale

With regard to claim 2, Covic teaches all the limitations of claim 1, and further teaches a magnetically conducting element is provided by a bar element (45-1, Fig. 27) or that a magnetically conducting element comprises multiple subelements (47-1a, 47-1b, Fig. 27), wherein one subelement is provided by a bar element.
With regard to claim 3, Covic teaches all the limitations of claim 1, and Covic further teaches a magnetically conducting element comprises at least one row of at least two magnetically conductive subelements (e.g., 47-1a, 47-1b, Fig. 27).
With regard to claim 5, Covic teaches all the limitations of claim 3 and Covic further teaches 5. at least two magnetically conductive subelements of a row are aligned with a lateral offset to one another (47-1a, 47-1b has a lateral offset, Fig. 27).
With regard to claim 8, Covic teaches all the limitations of claim 1, Covic further teaches at least one section of at least one magnetically conductive element (45, 47, Fig. 27) extends into or through a volume or area enclosed by the secondary winding structure (area enclosed by 42 and 43, Fig. 27) (see 45, 47 extends through a area enclosed by 42 and 43, Fig. 27) or by a subwinding structure of the secondary winding structure.
With regard to claim 9, Covic teaches all the limitations of claim 1, and further wherein a gap is provided between two adjacent magnetically conducting elements along the lateral direction ( see the gap 47-1a, 47-1b, Fig. 27 along the lateral direction).
With regard to claim 13, Covic teaches a method of manufacturing a secondary-sided arrangement of at least one secondary winding structure, wherein the method comprises:
providing at least one phase line and one secondary winding structure per phase line( e.g., 42 or 43, Fig. 27, Fig. 27 is a bipolar pad, [0107] teaches in bipolar pad, coil can be tuned at any phase); providing at least two magnetically conducting elements ( e.g., 47-1a, 45-1, Fig. 27);
providing one of the magnetically conducting elements as a lateral outer magnetically conducting element (e.g., 45-1, Fig. 27) by arranging the magnetically conducting element such that it is arranged at a lateral side of the set of all magnetically conducting elements ( see Fig. 27, 45-1 is at a lateral side of all ferrites);
providing one of the magnetically conducting elements as an inner magnetically conducting element ( e.g., 47-1a, Fig. 27) by arranging the magnetically conducting element such that it is not arranged at a lateral side of the set of all magnetically conducting elements( see Fig. 27, 47-1a is not  at a lateral side of all ferrites); and



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) in view of Lethellier (WO 2017156499 A1).
With regard to claim 4, Covic teaches all the limitations of claim 3, but not wherein at least two subelements of a row overlap each other at least partially.
	However, Lethellier teaches at least two subelements of a row overlap each other at least partially (e.g., 206, 208, 210, are overlapped each other, Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure at least two subelements of a row to overlap each other at least partially, as taught by Lethellier, in order to use the stacked structure to reduce the size of the system and include ferrite materials in a 
With regard to claim 6, Covic teaches all the limitations of claim 1, but not magnetically conducting element comprises at least one lower portion and at least one upper portion.
However, Lethellier teaches magnetically conducting element comprises at least one lower portion (e.g., 210, Fig. 7) and at least one upper portion (e.g., 206, Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure magnetically conducting element to comprise at least one lower portion and at least one upper portion, as taught by Lethellier, in order to use the stacked structure to reduce the size of the system and include ferrite materials in a specific shape and may include charging coils in a particular pattern and shape to shape an electromagnetic field between the pads to increase efficiency and minimize electromagnetic field leakage( see background), in addition, the overlapped ferrite segments that provides a low reluctance pathway for the magnetic flux to flow through the system, and reduce the loss.
With regard to claim 7, Covic teaches all the limitations of claim 1, but not the least one magnetically conducting element provides a recess to receive at least a section of the secondary winding structure.
However, Lethellier teaches the least one magnetically conducting element provides a recess to receive at least a section of the secondary winding structure ( see recess between 210 and 208, Fig. 7 to receives coil 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure the least one .


6. Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) in view of STAMENIC (US20150077053A1)
With regard to claim 10, Covic teaches all the limitations of claim 1, but not  
a width of a lateral outer magnetically conducting element broadens in at least one section along the length of the lateral outer magnetically conducting element.
However, Stamenic teaches a width of a lateral outer magnetically conducting element  ( broadens in at least one section ( e.g., 812-b, Examiner Labeled Fig. 8  of Stamenic) along the length of the lateral outer magnetically conducting element (see length direction of 812, Fig. 8) ( width of 812-b is broadened compared to the width at 812-a in the length direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure a width of a lateral outer magnetically conducting element to be broaden in at least one section along the length of the lateral outer magnetically conducting element, as taught by Stamenic, in order to  make a session to be used for housing and/or routing wires of the antenna assembly 606 ( see [0086] of Stamenic).
With regard to claim 11, Covic teaches all the limitations of claim 1, but not a lateral outer magnetically conducting element has or provides a lateral protruding section.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure a lateral outer magnetically conducting element has or provides a lateral protruding section, as taught by Stamenic, in order to be used for housing and/or routing wires of the antenna assembly 606 (see [0086] of Stamenic).

    PNG
    media_image2.png
    418
    699
    media_image2.png
    Greyscale

7. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) in view of Widmer (US20110254503A1)
With regard to claim 12, Covic teaches all the limitations of claim 1, but not at least one comprises at least one antenna element, wherein at least one portion of at least one magnetic conducting element is a part of the antenna element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure at least one to comprise at least one antenna element, wherein at least one portion of at least one magnetic conducting element is a part of the antenna element, as taught by Widmer, in order to include antenna to be used in the guidance system. for positioning and direction-finding purposes. ( see para [0123] of Widmer)

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Covic1(US20150170832A1) teaches outer ferrite bar has length and width than the other see Fig. 44.
Schneider (US 20120025605) teaches a winding surround the ferrite core.
SHIJO (US20140253275A1) teaches about ferrite core include a recess.  
Van Bosch (US 2017/0063128A1) teaches about a ferrite layer related to the power and communication coil
Percebon (US 20180174745 A1) teaches about ferrite with gap
Yuasa (US 20180174738 A1) teaches ferrite bar bend from the outward.
Han (US20150171519A1) teaches about dual antenna with different ferrite sheet.

Widmer (US20150260835A1) teaches about ddq pad with radar antenna.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836